        Case 9:20-cv-00084-DLC Document 30 Filed 04/12/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 GUARDIAN DEFENSE, LLC,
                                                       CV 20–84–M–DLC
                     Plaintiff,

            v.                                               ORDER

 FALKOR SID, INC.,

                     Defendant.



      Defendant Falkor SID, Inc. moves this Court for the admission of Mark T.

Doerr pro hac vice in the above-captioned matter. (Doc. 29). Mr. Lukes intends

to act as local counsel. (Id.) The application appears to be in order.

      Accordingly, IT IS ORDERED that Falkor SID, Inc.’s motion to admit Mr.

Doerr pro hac vice (Doc. 29) is GRANTED on the condition that Mr. Doerr does

his own work. This means that he must: (1) do his own writing; (2) sign his own

pleadings, motions, and briefs; and (3) appear and participate personally. Mr.

Doerr shall take steps to register in the Court’s electronic filing system (CM-ECF).

Further information is available on the Court’s website, www.mtd.uscourts.gov, or

from the Clerk’s Office.

                                         -1-
        Case 9:20-cv-00084-DLC Document 30 Filed 04/12/21 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Doerr files a separate pleading acknowledging his admission under the terms

set forth above within fifteen days of this Order.

      Dated this 12th day of April, 2021.




                                         -2-
